Citation Nr: 0824768	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
November 1970.  

This matter before the Board of Veterans' Appeals (Board) is 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The veteran requested a Travel Board hearing in his November 
2004 substantive appeal.  However, he failed to report for 
the hearing scheduled in June 2008.  He has not explained his 
absence or requested to reschedule the hearing.  Therefore, 
the Board hearing request is considered withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

The Board notes that the RO secured additional VA treatment 
records following the issuance of the last statement of the 
case (SOC) in October 2004.  A review of that evidence 
reveals that it is relevant to the low back disorder issue on 
appeal, such that in most circumstances a remand to the RO 
for preparation of a supplemental statement of the case 
(SSOC) would be necessary.  See 38 C.F.R. §§ 19.31(b), 
19.37(a) (2007).  However, since the Board is reopening the 
new and material evidence claim and remanding the service 
connection claim on the merits, the Board finds that any 
error committed by the Board in considering this evidence is 
not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

After reopening the new and material evidence claim, the 
Board is remanding the underlying service connection issue to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in a January 1972 rating decision.  Although notified of the 
denial, the veteran did not initiate an appeal.  

2.  Additional evidence received since the prior final 
January 1972 rating decision is relevant, not cumulative of 
evidence already of record, and raises a reasonable 
possibility of substantiating the underlying low back 
disorder claim.  

3.  Also since the time of the prior final denial in January 
1972, the veteran has submitted an additional relevant 
service treatment record (STR).   


CONCLUSIONS OF LAW

1.  The January 1972 rating decision is final as to the low 
back disorder claim at issue.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
last prior, final denial of the low back disorder claim in 
January 1972.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Board acknowledges that the VCAA notices provided to the 
veteran were not fully compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, with regard to the new and 
material evidence claim, since the Board is reopening this 
claim, and directing further development (i.e., a remand) for 
the underlying service connection claim, there is no need to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) because even if, for the sake of argument, there 
has not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. 
App. 541, 546 (1991 

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for a back 
condition in a January 1972 rating decision.  The RO notified 
the veteran of that decision in February 1972 and apprised 
him of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  
The RO chose not to reopen the claim in the March 2004 rating 
decision on appeal.  Regardless of the RO's actions, the 
Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.

In the prior final January 1972 rating decision, the RO 
denied service connection for a low back disorder because 
there was no objective medical evidence of a current low back 
disability associated with service.  

The veteran filed his most recent petition to reopen his low 
back disorder claim in October 2003.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version 
of 38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").



Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final January 1972 rating decision.  Specifically, a 
November 1995 VA examiner, based on X-rays of the veteran's 
lumbar spine, diagnosed the veteran with mild degenerative 
joint disease (DJD) of the lumbar spine.  Subsequent VA 
treatment records dated from 2000 to 2006 reveal continuing 
treatment for chronic pain related to this disorder.  Thus, 
presuming the credibility of this evidence, these records now 
demonstrate medical evidence of a current low back 
disability.  So this evidence relates to an unestablished 
fact necessary to substantiate his low back disorder claim 
and raises a reasonable possibility of substantiating his 
claim; that is to say, this evidence is new and material and 
his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In addition, since the prior final denial in January 1972, 
the veteran recently submitted an additional STR to the RO-
that is, a Report of Medical History at his discharge 
examination documenting the veteran's report of occasional 
back pain since sustaining a back strain during service in 
September 1970.  In this vein, additional "relevant" STRs, 
not previously of record, are, by definition, considered new 
and material evidence.  See 38 C.F.R. § 3.156(c).  Such 
service records include those that are "related" to a 
claimed in-service event, injury, or disease.  38 C.F.R. 
§ 3.156(c)(1).  Here, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. § 3.156(c) has been 
received in the form of this additional STR since it 
references symptoms relevant to his alleged in-service back 
injury.  Accordingly, his claim of service connection for a 
low back disorder can be reopened on this basis as well.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).    








(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened to 
this extent only.  


REMAND

However, before addressing the merits of the underlying 
service connection claim, the Board finds that additional 
development of the evidence is required.

First, the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim pursuant to 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  In this regard, the January 2004 VCAA 
letter is insufficient as to notifying the veteran of the 
types of lay or medical evidence not previously provided that 
are necessary to substantiate his service connection claim.  
In other words, it did not adequately discuss the first 
element of VCAA notice.    

Second, the veteran's VA treatment records on file only date 
to March 2006, over two years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

Third, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current low back disorder on the basis of in-service 
incurrence or aggravation.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Under McLendon, in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

STR's document a complaint of muscular back pain in September 
1970.  His STR separation examination dated in October 1970 
is negative for any objective evidence of a back disorder.  
However, in June 2004 the veteran submitted a Report of 
Medical History from his October 1970 separation examination, 
which previously had not been associated with the claims 
folder.  In this report, the veteran indicated he has had 
occasional back pain since sustaining a back strain during 
service in September 1970.  

Post-service, the veteran underwent a January 1972 VA 
examination which noted his recurrent complaints of back 
pain, but the veteran himself attributed his pain to a post-
service job.  Upon examination, no objective back disorder 
was found.  The veteran also submitted a medical history 
letter dated in September 1979 from the Permanente Medical 
Group which documented a history of treatment for post-
service back pain since September 1973.  One notation dated 
in July 1974 diagnosed a probable spasm of the paravertebral 
muscles, while another notation dated in September 1978 
documented a right lumbar strain due to a post-service injury 
while walking up a flight of stairs.  X-rays were still 
normal at that time.  In the 1990s, the veteran continued to 
allege daily back pain (see October 1993 personal statement).  
X-rays dated in November 1995 obtained as part of a VA 
examination revealed mild DJD of the lumbar spine.  
Subsequent VA treatment records dated from 2000 to 2006 
document complaints and treatment for chronic low back pain.  
A July 2004 VA medical problem list notes chronic low back 
pain since service in 1970 (based on veteran's reported 
history).
  
Based on the recent decision of the United States Court of 
Veterans Appeals (Court) in McLendon, and some evidence 
suggesting a possible connection between the veteran's 
current low back disorder and his military service, the Board 
finds that a medical examination and opinion is required in 
this case.  The purpose of the examination is to determine 
the nature and etiology of the veteran's current low back 
disorder.  

Accordingly, this issue is REMANDED for the following action:

1.	Furnish to the veteran a corrective 
VCAA letter that includes first element 
notice-that is, information or lay or 
medical evidence not previously 
provided that is necessary to 
substantiate his claim for service 
connection for a low back disorder as 
discussed under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 3.159(b).  

2.	Contact the veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since March 2006.  Then 
obtain the records of any relevant 
medical treatment after March 2006, 
including records from the VA Medical 
Center (VAMC) in Martinez, California.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Then arrange for the veteran to undergo 
a VA orthopedic examination to 
determine the nature and etiology of 
any current low back DJD or other low 
back disorder.  The veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy 
of this remand, must be made available 
for review of the veteran's pertinent 
medical history.  The examination 
report must state whether such review 
was accomplished.  

      Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed low back disorder 
is directly related to back pain 
reported by the veteran in September 
and October of 1970 during his military 
service.  In making this determination, 
the examiner's attention is directed to 
the additional STR Report of Medical 
History from the veteran's October 1970 
separation examination, submitted by 
the veteran in June 2004, which noted 
occasional back pain since sustaining a 
back strain during service in September 
1970.  The examiner should also 
consider the likelihood the veteran's 
current low back disorder is due to 
post-service intercurrent causes, 
wholly unrelated to his military 
service.

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then readjudicate the claim for service 
connection for a low back disorder,  in 
light of the additional evidence obtained 
since the October 2004 SOC.  If this 
claim is not granted to the veteran's 
satisfaction, send him a supplemental SOC 
(SSOC) and give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of his claim.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


